746 F.2d 570
Julie CHALMERS, Plaintiff-Appellant,v.CITY OF LOS ANGELES, Defendant-Appellee.
No. 82-6112.
United States Court of Appeals,Ninth Circuit.
Nov. 1, 1984.

Marcia Haber Kamine, Deputy City Atty., Los Angeles, Cal., for plaintiff-appellant.
John B. Murdock, Santa Monica, Cal., for defendant-appellee.
Appeal from the United States District Court for the Central District of California.
Before:  WALLACE, TANG, and SKOPIL, Circuit Judges.

ORDER

1
The petition for rehearing is granted.  The opinion issued by this court on May 10, 1984 in the above-entitled case, No. 82-6112, is hereby withdrawn.  The parties shall file briefs addressing the following issues:


2
1. Whether the existence of conflicting municipal ordinances on street vending proximately caused Chalmers' alleged deprivation of liberty;


3
2. Whether municipal legislators have a duty to assure the internal consistency of municipal legislation;


4
3. Whether a municipal policy or custom existed that interpreted the inconsistent ordinances to prohibit street vending;


5
4. Whether a city violates due process by enforcing a regulatory scheme that it knows to be internally inconsistent;


6
5. Whether the Los Angeles Police Department knew or should have known that the street vending ordinances were internally inconsistent;


7
6. Whether the City may claim a derivative immunity based on (a) the immunity of municipal legislators;  or (b) the immunity of police officers acting in good faith;  and


8
7. Whether the promulgation of conflicting ordinances and the subsequent inconsistency between the actions of the City's licensing authorities and enforcement officers render enforcement of the prohibitive ordinance a violation of due process.


9
Chalmers shall file her brief within fourteen (14) days of the date of this order.  The City shall then have fourteen (14) days to file a responding brief.  If Chalmers wishes, she may file a reply brief within seven (7) days after the responding brief is filed.  Opening briefs of the parties shall be limited to forty (40) pages and Chalmers' reply brief shall be limited to fifteen (15) pages.


10
After the final brief is filed, this case will be calendared for oral argument before this panel at the earliest possible date.  Counsel will be notified of the time and location of the oral argument.